EXHIBIT 99.15 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. #1600 – 570 Granville Street Vancouver, BCV6C 3P1 Item 2 Date of Material Change October 17, 2011 Item 3 News Release The news release dated October 17, 2011 was disseminated through Marketwire’s Canadian and U.S. timely Disclosure, plus United Kingdom, on October 17, 2011 and was filed on SEDAR. Item 4 Summary of Material Change The Company provided an update on the progress of activities at its high-grade gold Brucejack Project in northern British Columbia. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated October 17, 2011. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph Ovsenek Development Officer & Vice President Phone:604-558-1784 Item 9 Date of Report Dated at Vancouver, BC, this 17th day of October, 2011 3
